Citation Nr: 1636059	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  13-17 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material has been received to reopen the Veteran's claim of entitlement to service connection for left arm intention tremors and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for a recurrent headache disorder to include migraine.  

3.  Entitlement to an initial disability evaluation in excess of 30 percent for the Veteran's panic disorder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1990 to November 1990 and from July 1996 to November 1998.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the St. Louis, Missouri, Regional Office (RO) which established service connection for a panic disorder; assigned a 30 percent evaluation for that disability; effectuated the award as of November 8, 2010; determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for left arm intention tremors; denied that claim on the merits; and denied service connection for migraine headaches.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for left arm intention tremors, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of service connection for a recurrent left arm disorder to include lightning strike residuals and a neurological disorder to intention tremors and essential tremors; service connection for a recurrent headache disorder to include migraine; and an initial evaluation in excess of 30 percent for the Veteran's panic disorder are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  In November 2007, the RO denied service connection for left arm intention tremors.  The Veteran was informed in writing of the adverse determination and his appellate rights in November 2007.  The Veteran did not submit a notice of disagreement (NOD) with the decision.  

2.  The November 2007 rating decision denying service connection for left arm intention tremors is final.  

3.  The additional documentation submitted since the November 2007 rating decision denying service connection for left arm intention tremors is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The November 2007 rating decision denying service connection for left arm intention tremors is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for left arm intention tremors has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board reopens and remands the issue of service connection for left arm intention tremors to the AOJ for additional action.  Therefore, no discussion of VA's duties to notify and to assist is necessary.  


II.  Application to Reopen

Generally, absent the filing of an NOD within one year of the date of mailing of the notification of the initial review and determination of a Veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2015).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

In November 2007, the RO denied service connection for left arm intention tremors "since there is no evidence indicating this condition either occurred in or was caused by service."  The Veteran was informed in writing of the adverse determination and his appellate rights in November 2007.  The Veteran did not submit a NOD with the decision.  

The evidence upon which the November 2007 rating decision denying service connection was formulated may be briefly summarized.  The Veteran's service treatment records reflect that he was struck on the left upper extremity by a bolt of lightning.  Clinical documentation dated in July 1994 states that the Veteran was struck by a bolt of lightning on the left forearm.  He subsequently complained of left shoulder and wrist discomfort.  An impression of "glancing strike by lightning bolt - mild electrical injury, [no] burns" was advanced.  A December 2006 VA neurological evaluation reports that the Veteran presented a history of a tremor "following electrical injury in 1994."  An assessment of "possible injury (electrical) induced tremor vs Parkinsonism (if damage to underlying BG)" was advanced.  The report of a November 2007 VA neurological examination states that the Veteran was diagnosed with intention tremors. The examining VA physician's assistant commented that "[i]ntention tremor was less likely as not (50/50 probability) caused by service-connected lightning strike to left upper extremity" as there was no "documentation of a connection between the lightning strike and tremor;" and "[n]o documentation of tremor or its complaints can be found between lightning strike in 1994 and first documented tremor visit in 2005."  

New and material evidence pertaining to the issue of service connection for left arm intention tremors was not received by VA or constructively in its possession within one year of written notice to the Veteran of the November 2007 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the November 2007 rating decision includes VA examination and clinical documentation and written statements from the Veteran.  A March 2012 VA neurological treatment record states that the Veteran complained of hand numbness.  He presented a history of hand tremors "since 1994 after struck [by] lightning."  An assessment of essential tremors was advanced.  An October 2012 VA psychiatric treatment record states that an assessment of "[status post] lightning strike, with persistent tremor and migraine headaches" was advanced.  An April 2013 VA treatment record conveys that the Veteran was diagnosed with "tremor possibly from being struck by lightning 1994."  The Board finds that the additional VA clinical documentation is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for left arm intentional tremors is reopened.  


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for left arm intention tremors is granted.  



REMAND

Left Arm Disorder

In light of its reopening above, the Veteran's claim of entitlement to service connection for a recurrent left arm disorder to include lightning strike residuals and a neurological disorder to intention tremors and essential tremors is to be adjudicated on the merits following a de novo review of the entire record.  

The Veteran asserts that service connection for left arm tremors is warranted as he incurred recurrent intention tremors/essential tremors as the result of having been struck by lightning during active service.  

The report of a January 2012 VA neurological examination states that the Veteran was diagnosed with essential tremors.  The examiner commented that: "[t]here is a history of significant light[n]ing strike while on active duty;" "[t]here was no evidence of tremors during active duty;" "[t]he medical literature was reviewed;" "[l]ight[n]ing strikes are rare;" "[i]f you looked at 1000 light[n]ing strikes you may find one case of movement disorder (tremors);" "MRI of brain shows congenital malformation of brain;" and "it is therefore rationally unlikely that light[n]ing is the cause of his tremors."  The Board observes that the VA physician concurrently advanced both that lightning strikes are associated with the onset of tremors and "it is rationally unlikely that lighting is the cause of his tremors."  He provided no basis for his conclusion that the Veteran's diagnosed essential tremors were not among those caused by a lightning strike.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the cited deficiencies in the January 2012 VA examination report, the Board finds that further VA neurological evaluation is required to resolve the issues raised by the instant appeal.  
In a June 2014 written statement, the Veteran advanced that he received all of his medical treatment at the Kansas City, Missouri, VA Medical Center (VAMC).  Clinical documentation dated after October 2014 is not of record.  VA should obtain all relevant VA treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Recurrent Headache Disorder

The Veteran asserts that service connection for a recurrent headache disorder is warranted as he initially manifested the claimed disorder after having been struck by lightning during active service.  

The report of a January 2012 VA headaches examination states that the Veteran reported that his headaches were "noted immediately after the [July 1994 in-service] lightning strike."  The Veteran was diagnosed with migraine headaches.  The examiner commented that; "[a]lthough the headaches are not documented or treated until 2005, the Veteran self-treated with OTC Ibuprofen for headaches beginning soon after the light[n]ing;" "MRI of brain shows congenital malformation of brain;" and "[i]t is therefore unlikely that light[n]ing is the cause of his headaches."  The Board is unable to discern whether the VA physician found that the Veteran's noted in-service headaches were related to his diagnosed migraine.  

The October 2012 VA psychiatric treatment record states that an assessment of "[status post] lightning strike, with persistent tremor and migraine headaches" was advanced.  

Given the cited deficiencies in the January 2012 VA headaches examination report and the October 2012 VA psychiatric treatment record, the Board finds that further VA neurological evaluation is required to ascertain the relationship, if any, between the Veteran's in-service lightning strike and headaches and his diagnosed migraine.  


Panic Disorder

The Veteran asserts that an initial evaluation in excess of 30 percent is warranted for his panic disorder.  

A May 2014 VA psychiatric treatment record states that assessments of a panic disorder with agoraphobia; "posttraumatic stress disorder (PTSD) secondary to lightning strike;" and an "unspecified depressive disorder" were advanced.  The report of a September 2014 VA psychiatric examination indicates that the Veteran was diagnosed with solely with a panic disorder without agoraphobia.  The examiner did not discuss either the Veteran's diagnosed agoraphobia or his PTSD beyond stating that the Veteran received ongoing psychiatric treatment at the Kansas City, Missouri VAMC.  Therefore, the Board concludes that further VA psychiatric evaluation is required to adequately address the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided at the Kansas City, Missouri VAMS after October 2014.  

2.  Schedule the Veteran for a VA neurological examination conducted by a physician in order to determine the nature and etiology of both his recurrent left arm tremors and his recurrent headache disorder and the disabilities' relationship, if any, to active service.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent tremor disorder and recurrent headache disorder had its onset during active service; is related to the Veteran's documented in-service July 1994 lightning strike; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

3.  Schedule the Veteran for a VA psychiatric examination in order to determine the current nature and severity of his panic disorder.  The examiner should express an opinion as to the impact of the Veteran's service-connected psychiatric disorder upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then adjudicate the reopened issue of service connection for a recurrent left arm disorder to include lightning strike residuals and a neurological disorder to include intention tremors and essential tremors on a de novo basis and readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


